          Case 5:19-cv-01987-JDW Document 7 Filed 08/16/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE INDIGO ROAD HOSPITALITY                         CIVIL ACTION
 GROUP, LLC,
           Plaintiff                                 NO. 5:19-cv-01987-JDW

        v.

 LUAN OF KOSOVA, LLC, et al.,
           Defendants


                                              ORDER

       AND NOW, this 16th day of August, 2019, the Court hereby ORDERS counsel for the

Parties to appear for a pretrial conference pursuant to Fed. R. Civ. P. 16(a) in Chambers, Suite

4701, 4th floor, at the Edward N. Cahn U.S. Courthouse and Federal Building, located at 504 W.

Hamilton Street, Allentown, PA 18101 at 3:00 p.m. on September 25, 2019. Lead counsel shall

participate in the joint conference conducted pursuant to Fed. R. Civ. P. 26(f) and attend the pretrial

conference in person. The Court shall deem the attorney who participates in the Rule 26(f)

conference and who takes the lead at the pretrial conference as lead counsel for all matters going

forward in the case. At least seven (7) days prior to the pretrial conference, counsel for the Parties

shall submit via email, in the form attached hereto, a joint report of the conference that they

conduct pursuant to Fed. R. Civ. P. 26(f). A Word version of this form is available on Judge

Wolson’s page on the Court’s website. The Parties shall exchange initial disclosures pursuant to

Fed. R. Civ. P. 26(a)(1) at least one (1) business day in advance of the Rule 16 conference.

                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.
                    Case 5:19-cv-01987-JDW Document 7 Filed 08/16/19 Page 2 of 5



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       Plaintiff,
                                                               Case No.
               v.

       Defendant.


                                       JOINT RULE 26(f) REPORT
              Following a fulsome discussion, as contemplated by Fed. R. Civ. P. 26(f), the Parties aver

      as follows:

 I.      Counsel

              A. Lead counsel for Plaintiff(s):     _____________________________

              B. Lead counsel for Defendant(s):     _____________________________

              C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff(s):

                    ____________________
                    ____________________
                    ____________________

              D. Counsel who participated in Rule 26(f) conference on behalf of Defendant(s):

                    ____________________
                    ____________________
                    ____________________

II.      Description of Claims and Defenses

              The Parties should assume that the Court has read the Complaint and is familiar with the

      claims. However, the Court does not know all of the facts supporting those claims, nor the factual

      bases for the defenses. Therefore, counsel shall set forth concisely the factual background that the

      Parties contend support their respective claims and defenses. In addition, the Parties should attach

      critical documents to this report for the Court to review, if not attached to the pleadings already
                Case 5:19-cv-01987-JDW Document 7 Filed 08/16/19 Page 3 of 5



      (e.g., in a contract case, the document(s) comprising the contract; in a personal injury case,

      photographs of the scene, etc.).

III.     Anticipated Scope of Discovery

             A. Summarize those issues on which the Parties will need to conduct discovery. Identify

                 categories of information each Party needs in discovery and why.

             B. Anticipated number of interrogatories per Party:          ___________________

             C. Anticipated number of depositions per Party:              ___________________

             D. To the extent either Party proposes to exceed the presumptive limits in the Federal

                 Rules of Civil Procedure for discovery, explain the basis for that proposal.

             E. Do the Parties anticipate the need for any third-party discovery? If so, identify the

                 likely third-parties and the discovery to be sought.

             F. Do the Parties anticipate the need for experts? If so, identify the subjects on which the

                 expert(s) may opine.

IV.      Status of Discovery

             The Parties must summarize the status of discovery to-date. If nothing has been done in

      terms of discovery, the Parties should explain why. In general, the Court prefers the parties to

      begin discovery prior to the Rule 16 conference.

 V.      Proposed Case Management Deadlines

             When completing this section, the Parties should presume that the Court will not bifurcate

      fact and expert discovery, and, therefore, the Parties should propose dates that take that

      presumption into account.

             A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at least

                 one (1) business day before Rule 16 conference):         ___________________
                Case 5:19-cv-01987-JDW Document 7 Filed 08/16/19 Page 4 of 5



             B. Deadline to amend pleadings to add claims or Parties (*must be as early as practicable

                 to avoid prejudice or unnecessary delays):                   ___________________

             C. Deadline to complete discovery:                               ___________________

             D. If any Party seeks more than 120 days for fact discovery, explain why.

             E. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

                 testimony with related information and documents (if any): ___________________

             F. Deadline for rebuttal expert reports (if any):                 ___________________

             G. Deadline to file motion for summary judgment:                  ___________________

             H. Deadline to file response to motion for summary judgment ___________________

VI.      Deposition Scheduling

             The Court expects the Parties to meet and confer as soon as practicable to set aside dates

      to hold open for depositions before the close of discovery. The Parties should identify when they

      will meet and confer regarding deposition scheduling and identify how many days they intend to

      set aside for depositions.

VII.     Electronic Discovery

             The Court expects the Parties to have a thorough discussion about electronic discovery,

      including but not limited to 1) the need for electronically stored information (“ESI”), 2) sources of

      ESI, 3) the anticipated scope of electronic discovery, 4) the identity of potential custodians,

      5) whether search terms will be necessary and, if so, any limitations thereto, 6) the respective

      burdens of collecting, reviewing, and producing ESI, including any claims for cost-shifting under

      the Federal Rules of Civil Procedure, and 7) any anticipated problems with electronic discovery.

      The Parties should summarize their discussion on these issues here.
                  Case 5:19-cv-01987-JDW Document 7 Filed 08/16/19 Page 5 of 5



               In addition, the Parties should state whether they have agreed to an ESI stipulation. If so,

        the Parties should submit the stipulation to the Court in advance of the Rule 16 conference. If not,

        the Parties should identify what issues need to be resolved to finalize the stipulation.

VIII.      Protective Orders and Confidentiality Agreements

               The Parties should indicate whether they anticipate the need for a protective order in this

        case. If so, the Parties must explain what type of information needs protection from disclosure

        and why such protection is warranted under governing standards.

 IX.       Alternative Dispute Resolution

               A. Have the Parties engaged in any settlement discussions? If so, set forth the status of

                   those negotiations.

               B. Have the Parties explored or considered other forms of alternative dispute resolution?

                   If so, summarize those efforts.

  X.       Consent to Send Case to a Magistrate Judge

               The Parties should indicate whether they consent to have a United States Magistrate Judge

        conduct any or all proceedings in this case, pursuant to 28 U.S.C. § 636(c).

 XI.       Other Matters

               The Parties should identify any other issues that have not been addressed above but may

        require the Court’s attention (e.g., anticipated motions, bifurcation, privilege issues, etc.).

               Judge Wolson’s Policies and Procedures are available for the Parties to review on the

        Court’s website. By signing below, Counsel for each Party and/or each pro se Party represents

        that they have reviewed the Judge’s Policies and Procedures and acknowledges the requirements

        contained therein.

        [DATE & SIGNATURES OF THE PARTIES]
